United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
St. Joseph, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Karen K. Howard, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1882
Issued: April 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2013 appellant, through her representative, filed a timely appeal from the
March 14, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied her disability claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant’s disability beginning October 18, 2010 was causally
related to her accepted medical conditions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In a prior appeal,2 the Board affirmed the hearing representative’s May 17, 2011 decision
affirming the denial of appellant’s disability claim. The Board found that appellant failed to
support that her disability for work beginning October 18, 2010 was a result of her accepted
work injury. Appellant worked as a meat inspector and OWCP had accepted left leg sciatica,
aggravation of lumbosacral spondylosis without myelopathy and aggravation of general
osteoarthrosis of the left hip. The facts of this case as set forth in the Board’s prior decision are
hereby incorporated by reference.3
Dr. Randy S. Buckles, the attending osteopath, reported that appellant continued to have
difficulty with back pain from her fall.4 Appellant also had a stroke while she was off work due
to her back injury and sciatica. Although she had recovered remarkably from the stroke, her
back pain and sciatica persisted “and there is no way that she could continue her previous line of
work.” Dr. Buckles added that appellant was still being treated for right sciatica pain “and her
fall continues to be the reason she initially was disabled.”
On May 3, 2012 OWCP reviewed the merits of appellant’s case and denied modification
of its prior decision. It found that Dr. Buckles did not explain how the diagnoses associated with
her hospitalization were causally related to the accepted employment injury. Dr. Buckles
provided no information to demonstrate a complete factual background or medical history.
Appellant’s representative requested reconsideration and submitted additional medical
evidence.5 Dr. James A. Stuckmeyer, a Board-certified orthopedic surgeon, evaluated appellant
on October 15, 2012. Appellant informed him that in January 2010 she fell down some steps at
work, injuring her low back and lower extremities. She also described her occupational duties.
Dr. Stuckmeyer reviewed appellant’s medical treatment, including her hospitalization on
October 15, 2010. Appellant had described the rapid onset of numbness from the waist down
while on the processing line.
Dr. Stuckmeyer indicated that he spoke at length with appellant about her fall. Appellant
felt that the development of her back symptoms would be related to the prolonged standing,
repetitive bending and repetitive lifting that she performed throughout her years of employment
with the employing establishment. Given that history, it was Dr. Stuckmeyer’s opinion that she
2

Docket No. 11-1444 (issued January 10, 2012).

3

On June 3, 2010 appellant, a meat inspector, filed a claim for compensation alleging that she sustained an
occupational disease while standing and reaching from one position for an extended period of time. She continued
to work her regular-duty job without restrictions.
4

Appellant attributed her condition to constant standing and reaching for an extended period of time and for
several days in a row.
5

Appellant’s representative requested that OWCP reconsider the Board’s January 10, 2012 decision. OWCP has
no such jurisdiction. The decisions and orders of the Board are final as the subject matter appeal and such decisions
and orders are not subject to review, except by the Board. 20 C.F.R. § 10.501.6(d). The request is properly viewed
as a request for OWCP to reconsider its own May 3, 2012 decision, which was its most recent merit decision in the
case.

2

developed symptoms of low back pain with lower extremity radiculopathy, left greater than
right, as a direct, proximate and prevailing factor of the repetitive nature of her occupational
duties. He also opined that the same occupational duties aggravated her lumbosacral spondylosis
and aggravated her left hip arthritis. It was also reasonable to state that, as a result of her
prolonged standing, appellant developed nonocclusive deep vein thrombosis in the left lower
extremity, requiring treatment. It was not Dr. Stuckmeyer’s opinion that operative procedures,
bilateral aortoiliac atherosclerosis stenosis or appellant’s stroke were causally related to work
activities, but rather were due to symptoms of peripheral vascular atherosclerotic disease. He
believed that appellant was totally disabled from October 2010, her last date of employment,
until the present.
In a decision dated March 14, 2013, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. It found that Dr. Stuckmeyer did not present a wellreasoned explanation, supported with unequivocal findings, that appellant was admitted to the
hospital in October 2010 because of one of the accepted work-related conditions.
Appellant’s representative contends that OWCP erroneously denied reconsideration by
relying on a Board decision that does not exist. She argued that OWCP erroneously denied
reconsideration by holding that the medical evidence required to establish causal relationship
must be unequivocal, rather than by rationalized medical evidence of reasonable medical
certainty. Appellant’s representative argued that appellant’s disability beginning October 18,
2010 and continuing was causally related to her accepted employment injury, as supported by
Dr. Stuckmeyer.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.6 A claimant seeking benefits under FECA has
the burden of proof to establish the essential elements of his or her claim by the weight of the
evidence,7 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.8
The claimant must submit a rationalized medical opinion that supports a causal
connection between the claimed disability and the employment injury. The medical opinion
must be based on a complete factual and medical background with an accurate history of the
employment injury and must explain from a medical perspective how the disabling condition is
related to the injury.9

6

5 U.S.C. § 8102(a).

7

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

8

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

3

ANALYSIS
The issue is whether the medical opinion evidence is sufficient to establish that
appellant’s disability beginning October 18, 2010 was causally related to one of the accepted
medical conditions. Counsel correctly notes, consistent with the Board’s prior decision, that
appellant was required to submit a narrative medical report from a physician demonstrating an
understanding of what her duties as a meat inspector entailed and addressing the specific medical
conditions that OWCP accepted as resulting from those duties. She also correctly identifies
those accepted medical conditions as left leg sciatica, aggravation of lumbosacral spondylosis
without myelopathy and aggravation of general osteoarthritis of the left hip.
Dr. Buckles, the attending osteopath, reported that appellant continued to have difficulty
with back pain from her fall. Appellant’s June 3, 2010 occupational disease claim did not
implicate a fall. She alleged an injury causally related to the physical demands of her position as
a meat inspector, including standing and reaching for an extended period of time. OWCP
accepted appellant’s claim on that basis. It did not accept that she traumatically injured her low
back as a result of a fall at work.
Medical conclusions based on inaccurate or incomplete histories are of diminished
probative value.10 For this reason, Dr. Buckles’ opinion that a fall continued to be the reason for
appellant’s disability is not sufficient to establish her claim for compensation.
Appellant provided the same history to Dr. Stuckmeyer, the orthopedic surgeon. She
informed him that she fell down some steps at work in January 2010 and traumatically injured
her low back and lower extremities. Appellant also described her occupational duties, but
Dr. Stuckmeyer stated that he spoke with her at length about the fall. Dr. Stuckmeyer also found
it noteworthy that Dr. Buckles had commented on the fall. The extent to which this history
influenced Dr. Stuckmeyer’s opinion on disability beginning October 18, 2010, reduces the
probative value of his conclusion.
Dr. Stuckmeyer generally supports OWCP’s acceptance of appellant’s occupational
disease claim. Given the history appellant provided, he found that the nature of her work duties
caused low back pain with radiculopathy, left greater than right,11 aggravation of lumbosacral
spondylosis and aggravation of left hip arthritis.12 It was Dr. Stuckmeyer’s opinion that she was
totally disabled from October 2010, her last date of employment, until the present.

10

See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing factors that bear on the probative value of
medical opinions). James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value
because the history was both inaccurate and incomplete).
11

OWCP did not accept chronic lumbosacral strain or radiculopathy on the right.

12

Dr. Stuckmeyer later numbered the work-related diagnoses as: (1) chronic lumbosacral strain with bilateral
radiculopathy, left side greater than right; (2) bilateral sacroiliac dysfunction; and (3) aggravation of lumbosacral
spondylosis and aggravation of left hip osteoarthritis. He added that prolonged standing caused a nonocclusive deep
vein thrombosis in the left lower extremity.

4

The Board notes that Dr. Stuckmeyer was not clear about the reasons for his opinion.
Following the acceptance of her occupational injury claim, appellant was able to continue in her
regular-duty position with conservative medical management. Dr. Buckles imposed no work
restrictions. On October 14, 2010 appellant suffered what she described as a rapid onset of
numbness from the waist down. She had been having problems with low back pain and some
radiculopathy, but she had never felt pain that bad. A question therefore arises what caused this
sudden severe pain and numbness was new as of that date.
Dr. Stuckmeyer did not focus on this issue. If one of the currently accepted medical
conditions were responsible for appellant’s hospitalization and resulting disability for work, he
did not explain what had happened or what had changed to cause disability. Dr. Stuckmeyer also
did not make clear whether other medical conditions—severe bilateral lower extremity ischemia
and occluded left common iliac artery, requiring the placement of stents on October 22, 2010 or
a nonocclusive deep vein thrombosis below the knee on the left involving the anterior tibial and
peroneal veins—was in any way responsible for the onset of her symptoms, more notably on the
left. Medical conclusions unsupported by rationale are of diminished probative value.13 As
Dr. Stuckmeyer did not provide sufficient medical rationale to establish causal relationship, the
Board finds that appellant has not met her burden of proof. The Board will therefore affirm
OWCP’s March 14, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
Appellant’s representative argues that OWCP erroneously denied reconsideration by
relying on a Board decision that does not exist. To be clear, OWCP granted appellant’s
reconsideration request and reviewed the merits of her case. Arguments that OWCP abused its
discretion in denying the request are misplaced.
Although the medical opinion of a physician supporting causal relationship does not have
to reduce the cause or etiology of a disease or condition to an absolute medical certainty, neither
can such opinion be speculative or equivocal.14 This is consistent with the requirement that causal
relationship be established by rationalized medical opinion given to a reasonable medical certainty.
CONCLUSION
The Board finds that appellant has not met her burden to establish that her disability
beginning October 18, 2010 was causally related to one of the accepted medical conditions.
Although Dr. Stuckmeyer’s opinion is generally supportive, it does not adequately address the
issue of causal relationship.

13

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

14

Philip J. Deroo, 39 ECAB 1294 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the March 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

